 

Exhibit 10.1

LOGO [g111321111321ex10_1p1.jpg]

WESTELL

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of October 22, 2010, between
WESTELL TECHNOLOGIES, INC., a Delaware corporation (the “Company”) and
                     (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available;

WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors, officers
and employees of corporations; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director, officer or employee, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained
which includes Indemnitee as a covered party, for the coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses, liability or loss, judgments, fines, ERISA excise
taxes and penalties, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, to the fullest extent permitted by applicable
law, as the same exists or may hereafter be amended or interpreted (but in the
case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification or advancement
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding; (ii) the Proceeding is one to (A) enforce indemnification
rights under this Agreement or (B) recover under directors’ and officers’
liability insurance policies maintained by the Company ; or (iii) the Proceeding
is instituted after a Change in Control.

(c) Expense Advances. If so requested by Indemnitee, the Company shall advance
any and all Expenses to Indemnitee (an “Expense Advance”) within twenty
(20) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances, whether prior to or after
final disposition of any Proceeding. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the provisions of this Agreement.
The Indemnitee shall qualify for advances either: (a) upon the execution and
delivery of an undertaking which is satisfactory to the Company in form and
substance; or, (b) by the Company electing to rely on the Indemnitee’s execution
of this Agreement and therefore agreeing to repay any advance if and to the
extent that it is ultimately determined said Indemnitee is not entitled to be
indemnified by the Company.

 

1



--------------------------------------------------------------------------------

 

The Company can require, but is not required to do so, a separate undertaking to
repay advances. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement. If Indemnitee has
commenced legal proceedings in a court of competent jurisdiction in the State of
Delaware to secure a determination that Indemnitee should be indemnified under
applicable law, as provided in Section 3, any determination made by the
Reviewing Party that Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon (except to the extent required by law).

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

2. Reviewing Party.

(a) Prior to any Change in Control, the person, persons or entity (“the
Reviewing Party”) who shall determine whether Indemnitee is entitled to
indemnification in the first instance shall be (a) the Board of Directors of the
Company acting by a majority vote of Disinterested Directors, whether or not
such majority constitutes a quorum of the Board of Directors; (b) a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such majority constitutes a quorum; or (c) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
(as described below in Section 2(b)) in a written determination to the Board of
Directors, a copy of which shall be delivered to Indemnitee.

(b) After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising from a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control)
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or under applicable law or the
Company’s certificate of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld, delayed, or
conditioned), and who has not otherwise performed services for the Company or
the Indemnitee (other than in connection with indemnification matters) within
the last five years. The Independent Counsel shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.

 

2



--------------------------------------------------------------------------------

 

3. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement within twenty (20) calendar days after Indemnitee has made
written demand on the Company for indemnification (which written demand shall
include such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification), unless the Reviewing Party has
provided a written determination to the Company that Indemnitee is not entitled
to indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two (2) business
days thereafter.

(b) Suit to Enforce Rights. If (i) no determination of entitlement to
indemnification shall have been made within twenty (20) calendar days after
Indemnitee has made a demand in accordance with Section 3(a), (ii) payment of
indemnification pursuant to Section 3(a) is not made within twenty (20) calendar
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) the Reviewing Party determines pursuant to Section 3(a)
that Indemnitee is not entitled to indemnification under this Agreement, or
(iv) Indemnitee has not received advancement of Expenses within twenty
(20) calendar days after making such a request in accordance with Section 1(c),
then Indemnitee shall have the right to enforce its indemnification rights under
this Agreement by commencing litigation in any court of competent jurisdiction
in the State of Delaware seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof. The
Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by the
Indemnitee on or before the first anniversary of the date of the Reviewing
Party’s determination shall be binding on the Company and Indemnitee. The remedy
provided for in this Section 3 shall be in addition to any other remedies
available to Indemnitee in law or equity.

(c) Defense to Indemnification, Burden of Proof, and Presumptions.

(i) To the maximum extent permitted by applicable law in making a determination
with respect to entitlement to indemnification (or advancement of expenses)
hereunder, the Reviewing Party shall presume that an Indemnitee is entitled to
indemnification (or advancement of expenses) under this Agreement if Indemnitee
has submitted a request for indemnification in accordance with Section 3(a) of
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Reviewing Party of any
determination contrary to that presumption.

(ii) It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.

(iii) In connection with any action brought pursuant to Section 3(c)(ii) as to
whether Indemnitee is entitled to be indemnified hereunder, the burden of
proving Indemnitee is not entitled to indemnification under this Agreement shall
be on the Company.

(iv) Neither the failure of the Reviewing Party or the Company (including its
Board, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be admissible as evidence in any such
action for any purpose.

(v) For purposes of this Agreement, the termination of any claim, action, suit,
or proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.

 

3



--------------------------------------------------------------------------------

 

4. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability that it may have to Indemnitee, except as provided in Section 4(c).

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ his own counsel in
such Proceeding, but all Expenses related thereto incurred after notice from the
company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel, or (iv) the Company shall not within
sixty (60) calendar days in fact have employed counsel to assume the defense of
such Proceeding, in each of which case all Expenses of the Proceeding shall be
borne by the Company; and (v) if the Company has selected counsel to represent
Indemnitee and other current and former directors, officers and employees of the
Company in the defense of a Proceeding, and a majority of such persons,
including Indemnitee, reasonably object to such counsel selected by the Company
pursuant to this Section 4(b), then such persons, including Indemnitee, shall be
permitted to employ one (1) additional counsel of their choice and the
reasonable fees and expenses of such counsel shall be at the expense of the
Company; provided, however, that such counsel shall be chosen from amongst the
list of counsel, if any, approved by any company with which the Company obtains
or maintains insurance. In the event separate counsel is retained by an
Indemnitee pursuant to this Section 4(b), the Company shall cooperate with
Indemnitee with respect to the defense of the Proceeding, including making
documents, witnesses and other reasonable information related to the defense
available to the Indemnitee and such separate counsel pursuant to joint-defense
agreements or confidentiality agreements, as appropriate. The Company shall not
be entitled to assume the defense of any Proceeding brought by or on behalf of
the Company or as to which Indemnitee shall have made the determination provided
for in (ii) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement.

5. Certain Definitions:

(a) Board: the Board of Directors of the Company.

(b) Change in Control: a “Change in Control” of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions shall have been satisfied:

(i) the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, except the Voting Trust (together with its affiliates) formed
pursuant to the Voting Trust Agreement dated February 23, 1994, as amended,
among Robert C. Penny III and Melvin J. Simon, as co-trustees, and certain
members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);

 

4



--------------------------------------------------------------------------------

 

(ii) a reorganization, merger or consolidation of the Company, in each case,
with respect to which persons who were shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own 50% or more of the combined voting power entitled to vote
generally of the Company or the surviving or resulting entity (as the case may
be); or

(iii) a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (c) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% or more of the combined voting power entitled
to vote generally of the acquirer.

(c) Disinterested Director. a director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) Expenses: any expense, including without limitation, reasonable attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to
indemnification under Sections 1 and 3 of this Agreement.

(e) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer or employee of the Company, or while a director,
officer or employee, is or was serving at the request of the Company as a
director, officer, employee, trustee, agent, limited partner, member or
fiduciary of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise, or was a director,
officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Company or of another enterprise at the request
of such predecessor corporation, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, employee, or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above.

(f) Independent Counsel: the person or body appointed in connection with
Section 2.

(g) Proceeding: any threatened, pending, or completed action, suit, arbitration,
alternative dispute mechanism, inquiry, administrative or legislative hearing,
investigation or any other actual, threatened or completed proceeding, including
any and all appeals, whether conducted by the Company or any other party,
whether civil, criminal, administrative, investigative, or other, and in each
case whether or not commenced prior to the date of this Agreement, that relates
to an Indemnifiable Event.

(h) Reviewing Party: the person or body appointed in accordance with Section 2.

(i) Voting Securities: any securities of the Company that vote generally in the
election of directors.

6. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s certificate of incorporation, by-laws, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s certificate of incorporation, by-laws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 

5



--------------------------------------------------------------------------------

 

7. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ or officers’ liability insurance, Indemnitee,
if a director or officer of the Company, shall be covered by such policy or
policies, in accordance with its or their terms.

8. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action, or such longer period as may be required or
permitted by federal or state law under the circumstances. Any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action the shorter period shall govern.

9. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

10. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

11. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer or employee of
the Company or of any other enterprise at the Company’s request.

13. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

 

6



--------------------------------------------------------------------------------

 

15. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Westell Technologies, Inc.

750 N. Commons Drive

Aurora, IL 60504

Attn: CEO

and to Indemnitee at:

750 N. Commons Drive

Aurora, IL 60504

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

WESTELL TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

INDEMNITEE By:  

 

Name:  

 

Title:  

 

 

7